DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art) in view of Saito (US2004/0154036).
Regarding claim 7, AAPA  teaches in specification [0003],[0004], a method for installing an anchor for fastening of an attachment part to a base part, comprising the steps of: disposing an anchor bolt of the anchor in a hole defined by the base part and in a through hole defined by the attachment part; disposing a damper sleeve on the anchor bolt such that the damper sleeve surrounds the anchor bolt.
AAPA teaches bonding the damper sleeve with curable mass [0004], but fails to teach adhesively bonding the damper sleeve to the attachment part by an adhesive.
Saito teaches adhesively bonding the rotary shaft is pressed to fit into the rotation center hole  (damper sleeve to the attachment part) by an adhesive ([0013]).
	It would have been obvious to one of ordinary skill in the art at the time of invention was filed to adhesively bonding by an adhesive so as to firmly join the components.
	Regarding claim 8, Saito teaches an adhesive reservoir is pressed between the damper sleeve and the attachment part and wherein the adhesive is extruded from the adhesive reservoir ([0013]).
	Regarding claim 10, Saito teaches the adhesive is introduced into the through hole for a partial filling of the through hole ([0013]).
Allowable Subject Matter
Claims 11 and 12 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C HONG whose telephone number is (571)272-4529.  The examiner can normally be reached on M-F 9:00-18:00, First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4546.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN C HONG/Primary Examiner, Art Unit 3726